FILED
                               NOT FOR PUBLICATION                          DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ANTONIO SILVA MARTINEZ; MARIA                     No. 07-70164
 LUISA SILVA,
                                                   Agency Nos. A096-052-416
               Petitioners,                                    A096-052-417

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Antonio Silva Martinez and Maria Luisa Silva, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen proceedings. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
U.S.C. § 1252. We review for abuse of discretion the denial of motion to reopen,

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), and we review de novo claims

of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510,

516 (9th Cir. 2001). We deny the petition for review.

       The BIA did not abuse its discretion in denying the petitioners’ motion to

reopen because the petitioners failed to establish that the alleged ineffective

assistance of a notario may have affected the outcome of their proceedings. See

Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004) (to establish

ineffective assistance of counsel constituting a due process violation, petitioners

must demonstrate that they were prejudiced by their counsel’s performance).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                      07-70164